Case 1:15-cr-00252-PKC Document 1388 Filed 05/18/20 Page 1 of 4 PageID #: 23919




                                            May 18, 2020



BY ELECTRONIC CASE FILING

The Honorable Pamela K. Chen
United States District Judge
United States District Court
   for the Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

       Re:     United States v. Hernan Lopez, Case No. 15-cr-252 (PKC)

Dear Judge Chen:

       The government’s Opposition (ECF No. 1385) to Mr. Lopez’ Motion (ECF No. 1384) does
not dispute that the lack of a quorum would justify dismissal; that no regular grand jury has had a
quorum since March 13, 2020; that no grand jury whatsoever has had a quorum since at least April
21, 2020; or that the true bill attached to the Superseding Indictment, S-3 (ECF Nos. 1319 and 1337)
is undated—though the lack of a date is never explained.

        Instead, the government repeats its otherwise unsupported assurance that all proceedings
related to the Superseding Indictment were regular and amasses an extravagant array of adjectives to
cast aspersions on Mr. Lopez’s assertion of his Fifth Amendment rights (i.e., “frivolous,” “false,”
“wishful speculation,” “not … remotely plausible,” “nonsensical,” “unfounded and sharp,” and
“absurd”). The government’s tone is unwarranted, and it protests too much. These circumstances are
unusual and, so far, unexplained. Fundamental rights are at stake, and the questions posed by the
Motion are reasonable, well-founded, and—despite the government’s overheated response—not so
different in kind from other common motions (e.g., for suppression or a Franks hearing) often used to
explore and remediate procedural missteps. The facts produced by the defense, and the lack of
evidence produced by the government, warrant at least the disclosure of limited grand jury information
under Rule 6(e) and an evidentiary hearing.

I.     Further Background

       Since Mr. Lopez’s Motion, the Chief Judge has again confirmed “the unavailability of a
grand jury sitting in this district arising from the inability to muster a quorum prior to May 15, 2020,
and the suspension of the selection of new grand jurors.” (Order Extending Certain Statutory
Case 1:15-cr-00252-PKC Document 1388 Filed 05/18/20 Page 2 of 4 PageID #: 23920




                                                                                                  May 18, 2020
                                                                                                   Page 2 of 4



Deadlines for Administrative and Judicial Forfeiture Proceedings, 20 Misc. 1074, at 2 (May 15,
2020).) And, the COVID-19 crisis’ persistent adverse effect on grand jury proceedings in and
around New York City has been well documented since March. 1

II.     Reply Argument

         The government does not dispute that lack of a quorum is grounds to dismiss an indictment.
See United States v. Barret, 824 F. Supp. 2d 419, 446 (E.D.N.Y 2011). The government’s Opposition
is also silent as to Mr. Lopez’s Rule 6(e) showing of (i) particularized need; (ii) outweighing the need
for secrecy; (iii) narrowly tailored to only information needed to support dismissal.

       The government asserts instead that Mr. Lopez’s arguments are “wishful speculation,”
incapable of overcoming the presumption of regularity in grand jury proceedings. The government
comes at this assertion three different ways, but none really answers Mr. Lopez’s showing in the
Motion.

        First, the government explains that a special grand jury returned the Superseding Indictment,
rather than any of the regular grand juries referenced by the Chief Judge’s administrative order dated
March 18, 2020. Nothing on the face of the Superseding Indictment indicates as much, and neither
of the government’s responses to Mr. Lopez’s pre-Motion letters revealed that information. (Josephs
Decl. Ex. C.) In any event, as the Motion shows, the involvement of a special grand jury does not end
the inquiry. (Mot. at 4 n.2.) The inability to secure a quorum in regular grand juries for five full days
before the Superseding Indictment issued strongly supports an inference that a quorum in the special
grand jury at issue here was lacking. That the true bill is undated—still without any explanation—
further supports that inference.

        For these reasons, the government’s citations to United States v. Dolney, No. 04-CR-159
(NGG), 2005 WL 1076269, at *3 (E.D.N.Y. May 3, 2005), and the unreported order in United States
v. Ebanks, No. 20-MJ-204 (CLP), ECF No. 14 at 20, are unhelpful. In Dolney, the defendant offered
only “a variety of cursory allegations made ‘upon information and belief,’” by listing four different
potential legal defects, including a lack of quorum. 2005 WL 1076269, at *3. The Court rejected that
request for grand jury materials because it “simply appears to allege every conceivable procedural
defect that could occur before a grand jury in a frivolous attempt to gain access to the grand jury

        1
          Jody Godoy, Grand Jury Suspensions a Looming Problem for Prosecutors, Law360, available at
https://www.law360.com/articles/1264013/grand-jury-suspensions-a-looming-problem-for-prosecutors (last accessed
May 17, 2020) (reporting on challenges in the EDNY and SDNY); Jillian B. Berman and Lise Rahdert, COVID-19:
Considerations for Recipients of a Federal Grand Jury Subpoena to Testify, Practical Law Securities Litigation & White
Collar Crime (discussing issues in EDNY and SDNY); see also Pete Brush, Grand Jurors in SDNY Get Video Option
Amid Virus Outbreak, Law360, available at https://www.law360.com/articles/1255774/grand-jurors-in-sdny-get-video-
option-amid-virus-outbreak (last accessed May 17, 2020).
Case 1:15-cr-00252-PKC Document 1388 Filed 05/18/20 Page 3 of 4 PageID #: 23921




                                                                                                   May 18, 2020
                                                                                                    Page 3 of 4



minutes.” Id. Mr. Lopez’s Motion is not an unsupported list of potential legal defects; it is grounded
in documentary evidence calling into question the grand jury’s ability to achieve a quorum, including
a Court order and the undated true bill. Furthermore, Mr. Lopez does not seek to gain access to the
grand jury minutes as was the case in Dolney, but rather very tailored information as set forth in the
Motion. As for the Ebanks order, although it refers to “the special grand jury that was convened on
March 18, 2020,” that reference does not tend to show that the special grand jury had a quorum on
each day it received evidence or the day it returned the indictment, nor that the special grand jury
actually voted on March 18, 2020.

        Second, the government reads into the Motion and takes issue with any suggestion that the
grand jurors, Judge Bloom, “or some combination thereof engaged in flagrant misconduct.” (Opp’n
at 4.) To be sure, this misreads Mr. Lopez’s Motion, which does not allege any purposeful
misconduct, and certainly not any judicial misconduct. If the grand jury lacked a quorum—even
through inadvertence or unusual efforts to cope with an unprecedented public health crisis—the
Superseding Indictment would be invalid. The Motion neither asserts, nor does the relief sought
require, “flagrant misconduct.”

        In this respect, the government’s Ebanks case becomes informative. The Order describes a
faultless but difficult set of circumstances on and around March 18, 2020, “[g]iven that the Brooklyn
Federal Courthouse was at the epicenter of the pandemic, operating with only limited resources.”
United States v. Ebanks, No. 20-MJ-204 (CLP), ECF No. 14 at 3. Those circumstances include
prosecutors running up against statutes of limitations and speedy trial act deadlines during a period
when grand jurors could not appear in person and U.S. Marshals reported inabilities to produce
defendants in custody. Id. at 2-4. It is neither “absurd” nor “sharp,” to question whether these deeply
unfortunate impediments to the normal functioning of our criminal courts resulted, even inadvertently,
in an irregular indictment.

         Third, the government blames Mr. Lopez’s counsel for not meeting and conferring again
before filing the Motion. Under the circumstances, however, delaying the Motion to meet and confer
further posed a potential risk to Mr. Lopez’s Fifth Amendment rights. Motions to dismiss made “on
the ground of substantial failure to comply with the provisions of [Title 28] in selecting the grand or
petit jury” must be filed “within seven days after the defendant discovered or could have discovered,
by the exercise of diligence, the grounds therefor.” 28 U.S.C. § 1867(a). Mr. Lopez contends that §
1867(a) does not apply to motions based on a lack of quorum, which are not concerned with
“selecting” the grand jury. But out of an abundance of caution, Mr. Lopez filed the Motion on May
13, 2020, seven days after writing the government about the apparent irregularity. (Josephs Decl. Ex.
A (dated May 6, 2020).) 2 Had Mr. Lopez delayed for further meet and confer efforts and not filed
        2
           In that regard, Mr. Lopez’s filing also complied with this Court’s Individual Practices and Rules, Paragraph
3.D, which encourages simultaneous filing of all motion papers “unless doing so might cause a party to miss a statutory
deadline.”
Case 1:15-cr-00252-PKC Document 1388 Filed 05/18/20 Page 4 of 4 PageID #: 23922




                                                                                     May 18, 2020
                                                                                      Page 4 of 4



within the seven days, the government likely would have blasted the Motion as untimely. No “gotcha”
moment was intended—though the government’s argument raises the question why it withheld the
existence of the special grand jury from its response to questions clearly directed at whether a quorum
was reached during a pandemic. If there is any “gotcha” effort here, it lies in the fact that the
government is more focused on criticizing Mr. Lopez for moving promptly than it is on providing
facts and evidence to address Mr. Lopez’s reasonable concerns on a critical procedural issue.

III.   Conclusion

       These unusual circumstances merit the taking of evidence. Limited release of the grand jury
information identified in the Motion, an evidentiary hearing, or in camera review would answer the
questions left unanswered by the government’s Opposition.

                                             Sincerely,



                                             Matthew Donald Umhofer
                                             James W. Spertus
                                             Samuel A. Josephs
                                             Counsel for Hernan Lopez

cc: Counsel of record (by ECF)
